In a matrimonial action in which the *532parties were divorced by judgment entered February 29, 1988, the plaintiff appeals from an order of the Supreme Court, Suffolk County (McNulty, J.), dated February 24, 2004, as amended March 1, 2004, which denied his motion, inter alia, for an order permitting the removal of certain funds maintained in the custody of the Suffolk County Treasurer as security for payment of the plaintiffs future maintenance obligations.
Ordered that the order, as amended, is affirmed, without costs or disbursements.
The arguments the plaintiff advances in this matter either were or could have been made in a previous round of motion practice, which led to a prior appeal by the plaintiff (see Dunbar v Dunbar, 309 AD2d 780 [2003]). In that appeal, this Court determined that the Supreme Court properly directed the plaintiff to give reasonable security to guarantee the payment of future maintenance, although we reduced the amount of that security.
In any event, we agree with the Supreme Court that, to the extent the plaintiffs current contentions have not previously been raised, they are without merit. H. Miller, J.P., Crane, Skelos and Dillon, JJ., concur.